Title: From Louisa Catherine Johnson Adams to Mary Smith Cranch, 18 May 1806
From: Adams, Louisa Catherine Johnson
To: Cranch, Mary Smith



My dear Aunt
Washington May 18 1806

Had I had an idea that my writing could have afforded you one moments satisfaction I should certainly have taken a much earlier opportunity of addressing you and offering my thanks for your kind attention to my darling boy I now entreat you to believe it was not owing to any inattention or neglect on my part and that nothing but a conviction on my part that you did not desire it could possibly have induced me to delay it on you entirely it depends though you will not gain much by so poor a correspondent I am confident I have hitherto lost considerable pleasure & improvement from not having earlier besought it from you—
I congratulate you on the birth of another granddaughter of M which Mrs. Adams informed me in her last letter and am happy to hear that Mrs. Greenleaf has got well through her confinement I wish it was my case It is not a pleasant thing in anticipation—
I regret much that the distance renders so impossible for me to enjoy more of Mr. and Mrs. Cranchs society our houses are unfortunately at the very extremities of this City and the distance of five miles without a Carriage almost entirely debars everything like social intercourse I sincerely rejoice in his new appointment in which he is perfectly calculated to shine and to which he will do honor—
I beg your acceptance of the enclosed cap which I wish was handsomer but being the work of one of my Sisters I hope it will not prove unaceptable
Make my best respects to Mr. Cranch and remember me affectionately Kiss my little darlings for me and believe me your ever gratefully obliged and affecte.
L. C. Adams